DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-2, 4-10, 12-15, and 17-20 are allowed in this Office action.

Summary of Related Prior Art
The following prior art references are summarized as follows:
i)	Teletia et al. (Pub. No. US 2017/0139991) teaches a system for obtaining desired information from a database by dynamically modifying a query plan while executing a query against the database. The system accesses predefined cardinality information associated with the query for the database (such as a number of occurrences of information associated with the query in the database), and identifies query constraints based on the predefined cardinality information. Then, the system determines an initial query plan based on the query constraints. After executing an initial query against the database based on the initial query plan, the system revises the initial query and the initial query plan, based on partial results of the initial query, to produce a revised query and a revised query plan. Next, the system executes the revised query against the database based on the revised query plan to obtain additional partial results, and the operations are repeated until a total result is obtained.
Guzman et al. (Pub. No. US 2018/0046663) teaches completing an electronic document by analyzing the electronic document to determine at least one transaction parameter, wherein the electronic document includes at least partially unstructured data; creating a template for the electronic document, wherein the template is a structured dataset including at least one data element, wherein each transaction parameter is a value of one of the at least one data element; retrieving, based on the template, complementary data for one of the at least one data element when the data element is incomplete; generating, based on the complementary data and the incomplete first data element, a complete second data element; and associating the complete second data element with the electronic document.
iii)	Li et al. (Pub. No. US 2018/0260392) teaches mapping files into multiple parts and initiates storage of each part within a respective storage provider. The mapping facilitates this by correlating each of the multiple parts to a corresponding storage provider which may be different than the storage provider that stores a different part of the same file. Storage of the multiple parts of the file is initiated in each of their corresponding storage provider in accordance with the mapping, and using a storage-provider-facing API. Similarly, retrieval and/or editing of a partial file may be accomplished by referencing the mapping, and using the same API issued to the appropriate storage provider. 
iv)	Kale et al. (Pat. No. US 8,935,281) teaches search contents of a large number of files. Data are read sequentially from a storage device without using a file system. Physical location information for the files is obtained and used to construct files from the data read. Such physical location information can be obtained, for example, by 
v)	Nigan et al. (Pub. No. US 2015/0302063) teaches searching a distributed graph sharded by node. A controller receives a query that illustratively requires a breadth-first search commencing at an origination node. The controller issues a search request to a first data server that maintains the origination node, with an identifier of other criteria (e.g., a destination node) and with any applicable execution parameters, which may cause the search to terminate early or may cause some results to be pruned. If the first data server cannot resolve the request, it propagates the search to one or more other data servers storing other nodes (i.e., nodes that are directly connected to the origination node), and forwards the execution parameters and any partial results (e.g., partial paths) that it may have generated. Those data servers will process the search request, return responsive results to the controller, and/or further propagate the request.
vi)	Dong et al. (Pub. No. US 2018/0205672) teaches executing an application programming interface (API) in a network switch to define at least one of one or more database functions, performing, using one or more processors, the one or more database functions on at least a portion of data contained in a data message received 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-2, 4-10, 12-15, and 17-20:
In interpreting the claims filed on 7 April 2021, in light of the Specification, the available prior art, and the interview dated 29 March 2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 10, and 14.
Other dependent claims are also allowed based on their dependencies on claims 1, 10, and 14.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                     April 9, 2021